IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-20656
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DIONICO CHAVEZ TORRES,
also known as Dionicio Chavez Torres,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Southern District of Texas
              USDC No. H-00-CV-1430 & H-98-CR-287-1
                       --------------------
                         February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Dionico Chavez Torres, federal prisoner No. 83001-079,

requests a certificate of appealability (COA) to appeal the

district court’s ruling in a proceeding under 28 U.S.C. § 2255.

Torres moves this court to appeal in forma pauperis (IFP) and he

requests an evidentiary hearing.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    An examination of the record in this case discloses


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20656
                               -2-

this court lacks appellate jurisdiction because no final judgment

has been entered in this case.   See Dardar v. Lafourche Realty

Co., 849 F.2d 955, 957 (5th Cir. 1988); Save the Bay, Inc. v.

United States Army, 639 F.2d 1100, 1102 (5th Cir. 1981).

     Accordingly, the motions for COA, IFP, and an evidentiary

hearing are DENIED AS MOOT and the appeal is DISMISSED.

     MOTIONS DENIED; APPEAL DISMISSED.